DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment filed 12/30/20, which is entered.

Drawings
The replacement drawings were received on 12/30/20.  These drawings are unacceptable.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10, shown in Figs. 2 and 3.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “exhaust outlets are equipped with an acoustic damper” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the micro office” of claims 2, 3, and 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the limitation “the exhaust outlets are equipped with an acoustic damper” is not supported in the specification. Examiner notes that this limitation was supported in the specification as filed, but the specification was amended on 12/30/20 to read “The air supply line 6 and/or the air exhaust lines 7 accordingly may each serve as an acoustic damper” which does not support the claim limitation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as amended on lines 12 – 13 has the limitation “wherein air enters the space enclosed by the micro office wall panel via a supply outlet provided in an upper part of the micro office wall panel” (emphasis added) which does not make sense since it would make the invention inoperative. The limitation has air entering the air supply line 6 via the supply outlet 6b in Fig. 2 from the inside of the micro office, and so this air is thus leaving the micro office. However, in operation air is also leaving the micro office via the exhaust inlet 7a in Fig. 3 and two exhaust outlets 7b, and there would be no air entering the micro office. The micro office is construed to be on the right side of the panel 1 in Figs. 2 and 3, although it is not identified. Furthermore, the configuration of Fig. 2 supports air leaving the air supply line 6 via the supply outlet 6b because the rotation of the radial fan 5 would impel air vertically up the air supply line 6 and out the supply outlet 6b.
The rejection could be obviated by amending the limitation to a) “wherein air leaves the space enclosed by the micro office wall panel via a supply outlet provided in an upper part of the micro office wall panel”, or b) “wherein air enters the space enclosed by the micro office wall panel via [[a]] the supply inlet provided in a lower
Claim 2 – 4 recite the limitation "the micro office" in line 2 of each claim.  There is insufficient antecedent basis for this limitation in the claim. The rejection could be obviated by amending the limitation to "a micro office."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserman et al (US 3,789,747) (hereinafter “Wasserman”) in view of Nishida (US 4,738,188) (hereinafter “Nishida”) and further in view of Uhlenbusch (US 9,759,439 B2) (hereinafter “Uhlenbusch”). Wasserman is in the Applicant’s field of endeavor, a micro office wall panel that is ventilated and sound insulation inside. Nishida is reasonably pertinent to a problem faced by the inventor by teaching details of a type of fan that is suitable for ventilated wall panels. Uhlenbusch is reasonably pertinent to a problem faced by the inventor by teaching exhaust outlets equipped with an acoustic damper for further .
Regarding claim 1, Wasserman discloses a micro office wall panel (10, “a control room in a noisy factory, or as a toll collector’s booth, etc.” of col. 2 lines 21 – 22 is construed as a “micro office”) comprising: two mutually parallel side walls (16, 17), between which a layer of backed mineral felt (24, “mineral or glass wood, preferably in batt form” of col. 3 lines 10 – 16, “backed” by insulating board 22 in Figs. 2 – 4) is disposed along one of the side walls (16) and a cavity (14) is disposed along the opposite side wall (see annotated Figs. 1 – 4 below, the capitalized annotations denoting claim limitations), wherein a fan (27) is provided centrally (behind grill 31 in Fig. 1, between the I-beam 11 and divider 12) in a lower part of the wall panel, under the layer of backed mineral felt (under at least part of the felt layer 24) and the cavity (under at least part of the cavity 14, annotated Fig. 2, below), wherein a suction hole is disposed in an area of the fan (annotated Fig. 2) and on the side wall (16) facing out of a space enclosed by the micro office wall panel, forming a supply inlet (26, annotated Figs. 2 and 4), wherein the fan (27) feeds air from the suction hole to an air supply line which is situated longitudinally in the cavity in its middle part (annotated Figs. 1 and 2, which is a functional limitation that Wasserman can perform, see airflow lines in Fig. 1), wherein air enters (construed as “leaves” according the 112b rejection in §§10 – 11 above) the space enclosed by the micro office wall panel via a supply outlet (30) provided in an upper part of the micro office wall panel (10, see annotated Figs. 2 and 4, which is also a functional limitation that Wasserman can perform), wherein air leaves the space enclosed by the micro office wall panel (10) via two air exhaust lines situated radial fan; and wherein the supply outlet and/or the exhaust outlets are equipped with an acoustic damper.

    PNG
    media_image1.png
    724
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    937
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    834
    527
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    389
    797
    media_image4.png
    Greyscale

Nishida teaches the fan is a radial fan (8, Fig. 33). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Wasserman by replacing the axial fan with the radial fan as taught by Nishida in order to enable making the panel thinner by eliminating the need for a horizontal conduit disclosed by Wasserman since a radial fan taught by Nishida does not require a horizontal duct and can discharge air directly vertically into the duct as seen in Fig. 33 and other figures. Nishida does not explicitly disclose the supply outlet and/or the exhaust outlets are equipped with an acoustic damper.
Uhlenbusch teaches the supply outlet and/or the exhaust outlets (26) are equipped with an acoustic damper (slat 36 having sound absorbing layer 14 in Fig. 8, col. 7 lines 32 – 39). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Wasserman by adding the acoustic damper as taught by Uhlenbusch in order to further silence the ventilated panel for the comfort of the occupants in a micro office. 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserman as modified by Nishida and Uhlenbusch as applied to claim 1 above, and further in view of Moore et al (US 2008/0102744 A1) (hereinafter “Moore”). Moore is reasonably pertinent to a problem faced by the inventors by teaching details of electrical and automatic control of airflow into rooms. These four references, when considered together, teach all of the elements recited in claims 2 and 4 of this application.
Regarding claim 2, Wasserman as modified by Nishida and Uhlenbusch as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the micro office wall panel is equipped with an electrical installation for operation of the micro office which is situated in the cavity in the area of at least one of the exhaust inlets. Wasserman as modified by Nishida and Uhlenbusch does not explicitly contain this additional limitation.
Moore teaches the micro office wall panel is equipped with an electrical installation for operation of the micro office (conditioning unit 500, Figs. 10a, 10b, including control unit 540, fans 504 and 680, and damper 542 in Fig. 18, situated in line with at least one of the exhaust inlets 520, Fig. 11). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Wasserman by adding the electrical installation as taught by Moore in order to add controls for controlling airflow going into and out of the room.
Wasserman as modified by Nishida, Uhlenbusch, and Moore shows all elements of the claim except that the electrical installation is situated in the cavity in the area of at least one of the exhaust inlets. However, it would have been an obvious matter of design choice to modify the apparatus of Wasserman to have the electrical installation in the cavity in the area of at least one of the exhaust inlets since the present application does not show that the exact location of the electrical installation solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.
Regarding claim 4, Wasserman as modified by Nishida and Uhlenbusch as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the radial fan is equipped with an automatic module for automatic control of air flow inside the micro office. Wasserman as modified by Nishida and Uhlenbusch does not explicitly contain this additional limitation.
Moore teaches the radial fan (504 or 680) is equipped with an automatic module (534) for automatic control of air flow inside the micro office (functional limitation that Moore can perform, see the last two sentences of para. [0058], for example). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Wasserman by adding the automatic module as taught by Moore in order to automate the activation of the fan instead of manually activating the fan to save labor for the occupants of the room. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserman as modified by Nishida and Uhlenbusch as applied to claim 1 above, and further in view of Siegel et al. (US 9,677,772 B2) (hereinafter “Siegel”). Siegel is reasonably pertinent to a problem faced by the inventors by teaching details of controls for fans. These four references, when considered together, teach all of the elements recited in claim 3 of this application.
Wasserman as modified by Nishida and Uhlenbusch as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the radial fan is equipped with a potentiometer for manual control of air flow inside the micro office. Wasserman as modified by Nishida and Uhlenbusch does not explicitly contain this additional limitation.
Siegel teaches the radial fan (84) is equipped with a potentiometer (78, Fig. 5) for manual control of air flow (col. 9 lines 3 – 6) inside the micro office (functional limitation that Wasserman modified by Siegel is capable of performing). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Wasserman by adding a potentiometer for manual control of the fan as taught by Siegel in order provide a way for the occupants of the office to ventilate the office if automatic controls have not turned on, since air quality such as CO2 levels can deteriorate quickly in a micro office. 

Response to Arguments
Applicant’s arguments and amendments, see page 7, filed 12/30/20, with respect to an objection to claim 1 have been fully considered and are persuasive.  The objection of 8/31/20 has been withdrawn. 
Regarding objections to the drawings on 8/31/20, Applicant’s arguments and amendments on pages 7 – 8 of the Remarks filed 12/30/20 are partially persuasive. The remaining objections to the drawings are set forth above in §§2 – 6 above.
Regarding rejections of claims 1 – 4 under 112b of 8/31/20, Applicant’s arguments and amendments on page 8 of the Remarks filed 12/30/20 are partially persuasive. The remaining rejections under 112b are set forth above in §§8 – 12 above.
The new rejections for obviousness under 103 of claims 1 – 4 were necessitated by the substantial claim amendments of 12/30/20 that changed the understanding and scope of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746